Citation Nr: 1724412	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-21 607A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for a bilateral foot disability to include as due to peripheral vascular disease, pes planus (flat foot), plantar fasciitis, bone spurs, neuritis, and neuropathy.

2. Entitlement to service connection for a bilateral ankle disability, to include as due to peripheral vascular disease, neuritis, and neuropathy.

3. Entitlement to service connection for a bilateral leg disability, to include as due to peripheral vascular disease, neuritis, and neuropathy.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs




ATTORNEY FOR THE BOARD

J. Sandler, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969, with service in Vietnam. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Winston-Salem, North Carolina Department of Veterans Affairs (VA) Regional Office (RO). 

Although the RO characterized the Veteran's claims as for entitlement to service connection for peripheral vascular disease of the bilateral feet, ankles, and legs, after considering the claims as filed by the Veteran the Board has expanded the claims to include consideration of various other foot, ankle, and leg diagnoses of record, consistent with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Board notes that the Veteran did not perfect his appeal of service connection for posttraumatic stress disorder (PTSD). Accordingly, it is not before the Board.

Additional evidence, namely VA treatment records, was added to the Veteran's record after the Veteran submitted his August 2013 substantive appeal (VA Form 9). Neither the Veteran nor his representative submitted a waiver of initial RO consideration of evidence. Regardless, because this claim is being remanded, the RO will have opportunity to consider the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.



REMAND

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran in the development of facts pertinent to his claims, specifically by obtaining a VA examination.

The Veteran stated that he was treated for a condition affecting his feet, ankles, and legs while in service and he believes that condition was peripheral vascular disease. His service treatment records (STRs) are silent for such treatment. However, his VA treatment records reflect various current diagnoses for his feet, ankles, and legs, including peripheral vascular disease (June 2011), pes planus (August 2011), plantar fasciitis (July 2013), neuritis (April 2015), bone spurs (May 2015), and neuropathy (January 2017). 

Relatedly, during a VA heart examination for his claim for service connection for ischemic heart disease (secondary to herbicide agent exposure in Vietnam), the examiner noted that the Veteran had diminished dorsalis pedis and posterior tibial peripheral pulses. The examiner diagnosed atherosclerotic cardiovascular disease, coronary artery disease, and coronary artery bypass graft. 

If a veteran was exposed to herbicide agents during service, certain listed diseases, are presumptively service connected. 38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  For claims (such as this one) pending on September 6, 2013, VA replaced the term "acute and subacute peripheral neuropathy" with the term "early-onset peripheral neuropathy."  See Disease Associated With Exposure to Certain Herbicide Agents: Peripheral Neuropathy, 78 Fed. Reg. 54763 (Sept. 6, 2013). VA also removed the requirement that the neuropathy be transient, appear within weeks or months of exposure to an herbicide agent, and resolve within two years of the date of onset.  To qualify for the presumption of service connection under the new version of the regulation, early-onset peripheral neuropathy must still manifest to a degree of 10 percent or more within one year after the date of last exposure to herbicides, but it no longer needs to be transient. Id.

In this case, the Veteran has not yet been afforded a VA examination in conjunction with these claims. Accordingly, an examination to obtain a medical opinion is necessary. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Because the case is being remanded, the Board will take the opportunity to obtain any outstanding VA treatment records.

Additionally, the Board notes that the Veteran appointed the North Carolina Department of Veterans Affairs (NCDVA) as his representative in January 2017. To date, NCDVA has not been afforded the opportunity to provide a VA Form 646, Statement of Accredited Representative in Appealed Case, on the Veteran's behalf. Following the requested development, the RO must afford the Veteran and his representative the full opportunity to submit evidence and/or argument in support of the claim on appeal. See 38 C.F.R. § 20.600.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain copies of VA treatment records for the Veteran's feet, ankle, and leg disabilities from February 2017 to the present. The AOJ should ensure that the complete records of all VA evaluations and treatment the Veteran has received in all VA medical facilities for his feet, ankle, and leg disabilities are associated with the record.

2. After the above development has been completed, the AOJ should arrange for an examination to determine the nature and likely cause of the Veteran's unilateral or bilateral feet, ankle, and leg disabilities. The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination. Based on a review of the record and examination of the Veteran, the examiner must opine as to the following:

(a) Please identify (by medical diagnosis) any and all current unilateral or bilateral foot, ankle, and leg disabilities. All pertinent diagnoses already of record should be addressed, including peripheral vascular disease, pes planus, plantar fasciitis, bone spurs, neuritis, and neuropathy.

(b) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50 PERCENT OR GREATER PROBABILITY) that the disability was incurred or related to the Veteran's military service, to include as due to exposure to herbicide agents in service? The examiner should consider the medical evidence and the Veteran's lay statements that he was treated for foot, ankle, and leg problems while in service. 

(c) Regarding each disability diagnosed, is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50 PERCENT OR GREATER PROBABILITY) that the disability was either caused or aggravated the Veteran's heart diseases? The examiner MUST consider the heart disease diagnoses in the Veteran's April 2017 VA examination.  In addition, the opinion MUST address whether the disability INCREASED IN SEVERITY BEYOND ITS NATURAL PROGRESSION (i.e., was aggravated).

If any disability is found to have been aggravated by the Veteran's diagnosed heart diseases, the examiner must specify, to the extent possible, the degree of additional disability resulting from the aggravation, indicating the "baseline" severity of such disability prior to any aggravation and the level of severity existing after the aggravation occurred.

(d) Is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50 PERCENT OR GREATER PROBABILITY) that the symptoms experienced during service (as described by the Veteran) were an early manifestation of his peripheral neuropathy or indicated acute or subacute peripheral neuropathy or early-onset peripheral neuropathy?

(e) Is it AT LEAST AS LIKELY AS NOT (DEFINED AS A 50 PERCENT OR GREATER PROBABILITY) that any organic disease of the nervous system of the lower extremities was present within the one-year period immediately following his discharge from service in August 1969? If so, how and to what degree was any such disease manifested?

A detailed explanation (rationale) is required for all opinions provided. (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation. Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)

3. Thereafter, the AOJ must provide the Veteran's representative the opportunity to submit a VA Form 646, Statement of Accredited Representative in Appealed Case, and/or argument and evidence on the Veteran's behalf.

4. The AOJ should then review the record and re-adjudicate the claims. If they remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond. The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
VICTORIA MOSHIASHWILI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal. 38 C.F.R. § 20.1100(b) (2016).

